Exhibit 77(o) Transactions effected pursuant to Rule 10f-3 Fund Name Issuer Date of Purchase Broker / Dealer From Whom Purchased Affiliated/Principal Underwriter of Syndicate ING JP Morgan Small Cap Core Equity Portfolio Felcor Lodging Trust Inc. (FCH) 06/16/10 Goldman Sachs and Co. J.P. Morgan Securities Inc. (JPMSI) ING JP Morgan Small Cap Core Equity Portfolio Tesla Motors Inc. (TSLA) 06/29/10 Goldman Sachs and Co. J.P. Morgan Securities Inc. (JPMSI) ING JP Morgan Small Cap Core Equity Portfolio Pennsylvania Real Estate Investment Trust (PEI) 05/04/10 Citigroup Global Markets Inc. J.P. Morgan Securities Inc. (JPMSI) ING JP Morgan Small Cap Core Equity Portfolio Vitamin Shoppe Inc. (VSI) 05/19/10 Barclays Capital Inc J.P. Morgan Securities Inc. (JPMSI) ING JP Morgan Small Cap Core Equity Portfolio Metals USA Holdings Corp (MUSA) 04/09/10 Goldman Sachs and Co. J.P. Morgan Securities Inc. (JPMSI) ING JP Morgan Small Cap Core Equity Portfolio Symetra Financial 01/21/10 Merrill Lynch JP Morgan Securities Inc ING JP Morgan Small Cap Core Equity Portfolio CELLU Tissue Holdings Inc. 01/21/10 Goldman Sachs JP Morgan Securities Inc ING JP Morgan Small Cap Core Equity Portfolio Quinstreet Inc 02/10/10 Credit Suisse Securities, LLC JP Morgan Securities Inc ING JP Morgan Small Cap Core Equity Portfolio Susquehanna Backshares Inc 03/09/10 Keefe Bruyette & Woods JP Morgan Securities Inc ING JP Morgan Small Cap Core Equity Portfolio SS&C Technologies Holdings 03/30/10 Morgan Stanley JP Morgan Securities Inc ING PIMCO High Yield Portfolio Kerling Plc Sr Secured 144A 01/22/10 Barclays Bank PLC ING Bank ING PIMCO High Yield Portfolio Denbury Resources Inc Sr Sub Nt 02/03/10 JP Morgan ING Financial Markets ING PIMCO High Yield Portfolio Equinix Inc Sr NT 02/26/10 Citigroup ING Financial Markets ING PIMCO High Yield Portfolio Linn Energy LLC/Fin. Corp. 03/30/10 Royal Bank of Canada ING Bank NV ING T. Rowe Price Capital Appreciation Portfolio Pall Corporation 06/15/10 Bank of America Securities, LLC ING Financial Markets LLC ING T. Rowe Price Capital Appreciation Portfolio CX CVT 144A, 4.875%, 03/15/2015 03/24/10 Citigroup ING Financial Markets ING T. Rowe Price Capital Appreciation Portfolio Anheuser-Busch Inbev Wor 144A, 10.015%, 03/26/2013 03/24/10 Bank of America ING Financial Markets ING Van Kampen Growth and Income Portfolio Primerica Inc. 03/31/10 Sandler O'Neill & Partners, UBS Morgan Stanley, ING Financial Markets
